Citation Nr: 9902656	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-14 819	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right foot.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  
This appeal arises from a May 1996 rating action in which the 
RO denied a compensable rating for residuals of a fracture of 
the right foot and service connection for a back disability.  
The veteran had a hearing before a RO hearing officer in 
February 1997.  A transcript of the hearing is of record.  In 
his March 1997 substantive appeal (Form 9) to the Board of 
Veterans Appeals (Board), the veteran requested a hearing 
before a member of the Board at the RO.  The veteran canceled 
the hearing which was scheduled for a date in March 1998 and 
requested that another one be rescheduled.  In a statement 
dated in April 1998, the veterans representative stated that 
the veteran no longer wanted a hearing before a member of the 
Board at the RO.

The issue of entitlement to service connection for a back 
disability will be addressed in the Remand following the 
decision below.

  
FINDING OF FACT

The veterans service-connected right foot disorder is not 
productive of a moderate right foot disability.


CONCLUSION OF LAW

A compensable rating for residuals of a fracture of the right 
foot is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. 
§§ 4.31, 4.71, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that his right foot 
condition is more disabling than currently evaluated and 
warrants a compensable rating.

In a statement dated in November 1995, the veterans mother 
stated that she has observed his foot condition since May 
1992 and that his foot has been giving him problems.  She 
claimed that the veteran can only walk a short distance 
because his foot hasnt healed completely.   

In a December 1995 VA orthopedic examination, the veteran 
provided a history of injury to his right foot in 1992.  
Currently, he complained of stiffness and pain to his right 
foot in the mornings.  He stated that he had a sensation of 
the right foot being weak.  On examination of the right foot, 
there were some mild claw-toes.  However, there was no 
swelling, deformity, angulation, motioning, shortening, or 
intraarticular involvement.  The veteran walked with a mild 
limp when he left the examiners office but had no limp while 
he walked in the office.  There were no secondary skin or 
vascular changes.  September 1995 X-rays of the right foot 
showed a normal right foot.  There was no radiographic 
finding to suggest previous or recent fracture or dislocation 
of the right foot.  The diagnosis was claw toes of the right 
foot, with a history of fracture of the cuboid bone, 
apparently well-healed at this time. 

In a February 1997 hearing before a RO hearing officer, the 
veteran testified that his right foot gives out and that it 
swells up in the morning.  He stated that he cannot walk very 
far without stopping to rest his foot. 

The veteran was afforded a VA orthopedic examination in March 
1997.  The claims folder was made available to the examiner 
prior to the examination.  On examination of the feet, the 
veteran had no problem with standing, squatting, supination, 
pronation, or rising on his toes or heels.  The appearance 
and function of his right foot was normal.  There was no 
abnormality in his gait.  There were no secondary skin or 
vascular changes.  The veteran complained of pain on the 
bottom of his foot  between his proximal metatarsal and 
tarsal bones.  The examiner noted a history of fracture of 
the cuboid bone of the right foot, but stated that the 
veteran had had X-rays on his last VA examination in which 
the foot was read as a normal right foot.  He stated that 
there were no radiographic findings to suggest previous or 
recent fracture or dislocation of the right foot.  The 
diagnosis was probable plantar fasciitis, with no 
documentation on the record indicating the veteran had a 
fracture of the cuboid bone.        

II.  Analysis

Initially, the Board finds that the veterans claim for an 
increased rating for residuals of a fracture injury to the 
right foot is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
a compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Under the applicable criteria, a moderate foot injury is 
rated as 10 percent disabling.   38 C.F.R. § 4.71(a), 
Diagnostic Code 5284.  VA regulations provide that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

When there is a question as to which two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

After reviewing the entire evidence of record, the Board 
concludes that a compensable evaluation for the veterans 
service-connected right foot condition is not warranted, 
because the record does not show that there are any objective 
manifestations of a disabling condition at the present time.  
As such, the service-connected residuals of a fracture of the 
right foot have not resulted in a moderate right foot 
disability.  The veterans subjective complaints pertaining 
to his right foot have been attributed by VA examiners to 
conditions other than his service-connected residuals of a 
fracture of the right foot.  The December 1995 VA examiner 
diagnosed the veteran with claw toes, a condition for which 
he is not service-connected.  Furthermore, the veterans 
complaints of foot pain during the February 1997 examination 
have been attributed by the examiner to plantar fasciitis, 
also a condition for which the veteran is not service-
connected.  The veterans contentions have been considered, 
but the preponderance of the evidence is against the claim 
for a compensable evaluation for residuals of a fracture 
wound of the right foot.  


ORDER

An increased (compensable) rating for residuals of a fracture 
of the right foot is denied.



REMAND

The veteran contends, in effect, that he should be service 
connected for a back disability which had its onset in 
service.  A review of the service medical records reveals 
that on entrance physical examination, there were no 
findings, diagnoses or treatment of a back disability.  In 
January 1989, the veteran was seen with complaints of sudden 
onset of myospasm in his back during physical training.  On 
physical examination, myospasm was not visible but was 
palpable mostly in his lumbar spine area (L4-S1).  Straight 
leg raising was to 90 degrees.  The impression was back 
sprain.  In August 1990, the veteran stated that he hurt his 
back while lifting weights.  He felt a sudden onset of low 
back pain.  There was no paresthesis, motor sensory deficits 
or bowel or bladder involvement.  On examination, his range 
of motion was reduced, secondary to pain.  On discharge 
examination, there no findings or diagnosis of a back 
disability.    
  
The veteran was afforded a VA orthopedic examination in March 
1997.  The RO requested that the examiner render an opinion 
for the record as to whether any currently diagnosed back 
condition is related to complaints made by the veteran during 
service.  Following an examination of the veterans spine, 
the examiner made a diagnosis of mild scoliosis of the 
lumbosacral spine.  No additional comments were provided.  
The Board notes that the examination is deficient on this 
basis and that such an opinion must be obtained.    

In a letter dated in July 1998, the veteran stated that he 
was currently receiving treatment for his back at a VA 
medical facility since September 1997.  The Board notes that 
such records of treatment are not provided in the claims 
folder and should be obtained.   

A statement dated in November 1998 was received from N. 
Tregubov, M.D., senior medical consultant at The American 
Legion.  Dr. Tregubov stated that he carefully reviewed the 
veterans claims file and that it was his opinion that the 
veterans current diagnosis of mild scoliosis of the 
lumbosacral spine is related to his in-service injuries.  The 
Board is considering this evidence even though it is dated 
more than 90 days after the ROs letter to the veteran of 
April 24, 1998, because it well grounds the claim, and for 
the further reason that the examiner did not comply with the 
RO instructions regarding the examination of the veterans 
spine in March 1997.  This later matter would, in any event, 
require a remand of the case.
         
Under the circumstances, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain and associate 
with the claims folder copies of all 
records of treatment of the veterans 
back from the VA Medical Center in which 
he is being treated from September 1997 
to the present time.
     
2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination.  The claims folder and a 
copy of the REMAND order must be made 
available to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veterans 
military and medical history.  All 
clinical findings should be reported in 
detail.  The examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that the 
veterans in-service back symptoms were 
the early manifestations of any currently 
diagnosed back disability.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth.

3.  Following completion of these 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
bee obtained or the requested examination 
does not include all comments and medical 
opinion requested, appropriate corrective 
action should be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veterans claim may now be granted.  If not, he 
and representative should be furnished an appropriate 
Supplemental Statement and of the Case, and the case should 
be returned to the Board for further appellate consideration.  
The purpose of this remand is to obtain clarifying data. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (est Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
